Citation Nr: 1630203	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-11 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Washington Processing Center of the Department of Veterans Affairs (VA).  Jurisdiction over the case was ultimately transferred to the VA Regional Office (RO) in Huntington, West Virginia.  

The record before the Board consists entirely of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

As requested the Veteran was scheduled for a videoconference before the Board in February 2016.  The Veteran confirmed in correspondence received by VA shortly before the hearing that he would attend the hearing.  Unfortunately, the hearing had to be postponed due to inclement weather.  The Veteran has not withdrawn his request for a videoconference hearing, and such hearings are scheduled by the RO.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




